           Case 1:20-cr-02045-SAB             ECF No. 23        filed 01/19/21      PageID.65 Page 1 of 2
 PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                               FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                              for                                    EASTERN DISTRICT OF WASHINGTON

                                             Eastern District of Washington
                                                                                                      Jan 19, 2021
                                                                                                          SEAN F. MCAVOY, CLERK

 U.S.A. vs.                  Hammer, Anthony Ray                          Docket No.          0980 1:20CR02045-SAB-1


                                Petition for No Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Anthony Ray Hammer, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke, sitting in the court at Yakima, Washington, on the 23rd day of December 2020, under the following
conditions:

Special Condition #11: Defendant shall participate in a program of alcohol monitoring. Defendant shall have with him at
all times, an alcohol monitoring device under the supervision of United States Probation/Pretrial Services Office. Defendant
shall use the device when instructed, up to six times per day. Defendant shall pay all or part of the cost of the program based
upon ability to pay as determined by the United States Probation/Pretrial Services Office.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Mr. Hammer is alleged to be in violation of his pretrial release conditions by failing to submit to his portable
Breathalyzer test as directed on January 17, 2021, during the 5 a.m. and 8 a.m. time frame.

Conditions of pretrial release were reviewed and signed by Mr. Hammer on December 23, 2020, acknowledging an
understanding of his requirements to include special condition number 11.

On January 18, 2021, this officer received a report via email from Smart Start, the portable Breathalyzer testing program Mr.
Hammer is under, reflecting he failed to submit to his required test as scheduled at 8 a.m. on January 17, 2021. This officer
made contact with Mr. Hammer via text message on January 18, 2021, asking why he missed his Breathalyzer test. According
to Mr. Hammer, he thought he had woken up to submit the test, however, realized he slept through it. Mr. Hammer stated
he has been "tired" since going back to work full time. Mr. Hammer did not submit another test until 12:43 p.m. on January
17, 2021; which to his credit, was negative.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:         January 19, 2021
                                                                    by      s/Linda J. Leavitt
                                                                            Linda J. Leavitt
                                                                            U.S. Pretrial Services Officer
           Case 1:20-cr-02045-SAB         ECF No. 23      filed 01/19/21    PageID.66 Page 2 of 2
  PS-8
  Re: Hammer, Anthony Ray
  January 19, 2021
  Page 2

THE COURT ORDERS

[X]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the
case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                     Signature of Judicial Officer
                                                                     1/19/2021

                                                                     Date
